The prosecution is based upon Section 1583-b of the ordinance of the City of Houston which forbids persons of the white and negro races to cohabit with each other.
The case was tried before the court without a jury, and the sufficiency of the evidence is assailed upon the ground that there is an absence of proof that one of the parties was of the white and the other of the negro race. Appellant insists that the statement of facts is silent upon the subject of the races of the parties. In the brief of the State this is not controverted, and in our examination of the statement of facts we fail to find any evidence upon the subject. The necessity of such proof is obvious. In the absence thereof, the judgment must be reversed and the cause remanded. Such is the order.
Reversed and remanded.